Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claims 1, and 3-20 are eligible under 35 USC 101. The Examiner notes that the latest set
of claim amendments goes beyond the limitations and simple implementation of an abstract idea. Based on this disclosure, the examiner considers this a clear recitation of a claimed invention and features that go beyond the limitations and simple implementation of an abstract idea. Therefore, based on these findings of fact, the examiner understands the claimed subject matter to be patent eligible.
As for the U.S.C 102 reference used on Claims 1, and 3-20, the only references that Examiner can consider is/are the prior art Rajan et al. (U.S. Patent Application Publication No. 20090076912). Rajan fail to teach and/or suggest the possible allowable subject matter of “a computing platform, comprising: a processing unit comprising a processor; and a memory unit storing computer-executable instructions, which when executed by the processing unit, cause the computing platform to: establish a wireless connection with a mobile device of a user; initiate a communication session with the mobile device; receive, from the mobile device and during the communication session, a request to generate an offer; transmit, during the communication session, an application to a mobile device of a user; execute the application on the mobile device of the user to identify and extract data from a third party system, the extracted data being received by the third party system from a plurality of devices of the user, the plurality of devices including the mobile device and at least one other device of a different device type, and the extracted data including a first type of data and a second type of data; receive, from the third party system, via the mobile device of the user and during the communication session, the data; filter, using time series relationships, the data to favor data from the mobile device and remove at least some data from the at least one other device of a different device type; analyze, using a first type of machine learning algorithm, the first type of data to evaluate the user; analyze, using a second type of machine learning algorithm different from the first type of machine learning algorithm, the second type of data to evaluate the user; and generate an output based on the analyzed first type of data and second type of data”.
Claim 1 is amended to recite features of “a computing platform, comprising: a processing unit comprising a processor; and a memory unit storing computer-executable instructions, which when executed by the processing unit, cause the computing platform to: establish a wireless connection with a mobile device of a user; initiate a communication session with the mobile device; receive, from the mobile device and during the communication session, a request to generate an offer; transmit, during the communication session, an application to a mobile device of a user; execute the application on the mobile device of the user to identify and extract data from a third party system, the extracted data being received by the third party system from a plurality of devices of the user, the plurality of devices including the mobile device and at least one other device of a different device type, and the extracted data including a first type of data and a second type of data; receive, from the third party system, via the mobile device of the user and during the communication session, the data; filter, using time series relationships, the data to favor data from the mobile device and remove at least some data from the at least one other device of a different device type; analyze, using a first type of machine learning algorithm, the first type of data to evaluate the user; analyze, using a second type of machine learning algorithm different from the first type of machine learning algorithm, the second type of data to evaluate the user; and generate an output based on the analyzed first type of data and second type of data.” Claims 9 and 15 recite similar elements. The cited references teach or suggest at least theses of amended independent claim 1, 9, and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAREK ELCHANTI/Primary Examiner, Art Unit 3621